Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Powers (57,255) on June 9, 2022.
The application has been amended as follows: 

In the Claims -
In Claim 1, line 9, the recitation "an upper edge said receiving member" has been replaced with -- an upper edge, and said receiving member --.
In Claim 1, line 16, the recitation "said sealing tube to said second end of said sealing tube" has been replaced with -- said sealing tube member to said second end of said sealing tube member --.
In Claim 1, line 17, the recitation "of said sealing tube" has been replaced with -- of said sealing tube member --.
In Claim 1, line 18, the recitation "said sealing tube" has been replaced with -- said sealing tube member --.
In Claim 1, line 19, the recitation "said base member; and" has been replaced with -- said base member; -- (the term and is removed).
In Claim 1, line 23, the recitation "said locking tube member." has been replaced with -- said locking tube member; -- (the period is replaced with a semicolon).
In Claim 1, between lines 23 and 24, add the following limitations from claim 2 as follows: -- an accessory element, said accessory element being rod shaped so as to be journaled into the hollow passage of the locking tube member; and --.
Claim 2 is canceled.
Allowable Subject Matter
Claims 1, 5 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a tarp securing apparatus comprising an accessory element (260), said accessory element being rod shaped so as to be journaled into the hollow passage (255) of the locking tube member (250) in combination with the other structural elements of Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/Robert Sandy/           Primary Examiner, Art Unit 3677